COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                             NO. 02-13-00118-CV


RUEBEN MENDOZA                                                    APPELLANT

                                      V.

FORT WORTH HOUSING                                                 APPELLEE
AUTHORITY


                                   ----------

          FROM THE 352ND DISTRICT COURT OF TARRANT COUNTY

                                   ----------

                       MEMORANDUM OPINION1

                                   ----------

      Appellant Rueben Mendoza attempts to appeal from an April 3, 2013 order

granting Appellee Fort Worth Housing Authority’s no-evidence motion for

summary judgment and motion to dismiss.         On April 9, 2013, we notified

Mendoza of our concern that we lack jurisdiction over this appeal because the

April 3, 2013 order is neither a final judgment nor an appealable interlocutory

      1
      See Tex. R. App. P. 47.4.
order—it does not dispose of Ameritex Security, another defendant in the case.

We informed Mendoza that the appeal may be dismissed for want of jurisdiction

unless he or any party desiring to continue the appeal filed a response by

April 19, 2013, showing grounds for continuing the appeal. Mendoza filed an

amended notice of appeal but not a specific response to our jurisdictional inquiry.

      Absent an interlocutory appeal that is specifically authorized by the

constitution or a statute, an order or judgment is not final for purposes of appeal

unless it actually disposes of every pending claim and party or clearly and

unequivocally states that it finally disposes of all claims and parties. Lehmann v.

Har-Con Corp., 39 S.W.3d 191, 205 (Tex. 2001). Because the April 3, 2013

order did not dispose of the other defendant, it is not a final, appealable order.

See id. Accordingly, we dismiss this appeal for want of jurisdiction. See Tex. R.

App. P. 42.3(a), 43.2(f).

                                            PER CURIAM

PANEL: MEIER, J.; LIVINGSTON, C.J.; and GABRIEL, J.

DELIVERED: May 30, 2013